Citation Nr: 0634815	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether or not the April 2002 rating action which severed 
service connection for post-traumatic stress disorder (PTSD) 
is administratively final.  

2.  Whether or not the unappealed April 2002 rating action 
which severed service connection for PTSD reflects clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from April 1974 to April 
1978, and again from May 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The issue of CUE in the final rating action of April 2002 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant did not initiate an appeal from the April 2002 
rating action which severed service connection for PTSD by 
filing a timely notice of disagreement.  


CONCLUSION OF LAW

The April 2002 rating action which severed service connection 
for PTSD is administratively final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.302 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts in this case have been fully developed 
and are not in dispute.  The appellant's attorney has 
admitted that the notice of disagreement at issue in this 
appeal was received by VA on June 27, 2003 (see, e.g., the 
appellant's substantive appeal, dated December 23, 2003); and 
he has also stated that the appellant has no further evidence 
or argument to submit in support of this appeal.  The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has no effect upon an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

Appellate review of an action or determination by VA will be 
initiated by a notice of disagreement filed within one year 
from the date of mailing of notice of the determination with 
the agency which entered the determination with which 
disagreement is expressed.  A notice of disagreement 
postmarked before the expiration of the one-year period will 
be accepted as timely filed.  If no notice of disagreement is 
filed in accordance with this chapter within the prescribed 
time period, the action or determination shall become final.  
38 U.S.C.A. § 7105.  

An appeal consists of timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  

As pertinent to this appeal, the Notice of Disagreement must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed.  38 C.F.R. 
§ 20.300.  

As pertinent to this appeal, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
becomes final.  The date of mailing of the letter of 
notification of the determination will be presumed to be the 
same date as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The controlling facts in this case are not disputed.  By 
rating action dated in April 2002, the RO severed service 
connection for PTSD, effective July 1, 2002.  Written notice 
of this action, together with a summary of the claimant's 
appellate rights with respect to this action, was dated and 
sent to the appellant on April 16, 2002.  Thus, under the 
controlling legal criteria set forth above, the appellant had 
until April 16, 2003, in which to file a notice of 
disagreement with that action with the RO in order to 
commence an appeal to the Board.  

It is not disputed that the appellant's notice of 
disagreement with the severance action of April 2002 was 
dated and received by the RO on June 27, 2003.  This was 
after the expiration of the relevant one-year time period on 
April 16, 2003.  No good cause for this delay has been 
alleged or demonstrated, and no request for an extension of 
the filing deadline was filed by or on behalf of the 
appellant.  Neither the appellant nor his attorney has 
identified any earlier document which could be viewed as a 
notice of disagreement with the April 2002 severance action.  

In support of the present appeal the appellant's attorney has 
made the rather specious argument that the effective date of 
the severance action (July 1, 2002) and not the date of the 
notice letter addressed to the appellant (April 16, 2002) is 
controlling for the purposes of determining the timeliness of 
the notice of disagreement.  This argument directly 
contradicts the explicit language of the controlling statute 
and federal regulations and thus has no legal merit.  The 
attorney has indicated that he disagrees with the way in 
which the law is being interpreted; but in fact no 
interpretation of the very clear controlling legal criteria 
is involved, only giving effect to the plain meaning of the 
explicit statutory and regulatory language.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

The appeal is denied.  


REMAND

The appellant has also contended that the unappealed, final 
rating action in April 2002 which severed service connection 
for PTSD reflected CUE.  This claim was denied by a rating 
action dated in November 2004, and a timely notice of 
disagreement with that determination was received at the RO 
in December 2004.  Since a statement of the case has not yet 
been issued on this issue, a remand for this purpose is 
appropriate.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a 
statement of the case to the appellant and 
his attorney on the issue of CUE in the 
final rating action of April 2002 which 
severed service connection for PTSD, and 
inform them of the requirements to perfect 
an appeal to the Board on this issue.  

2.  If a timely substantive appeal is 
received with respect to the CUE issue, 
the AMC or the RO should complete the 
appropriate procedural development 
necessary for appellate review by the 
Board on this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


